Title: Thomas Jefferson’s Agreement to Hire James Oldham for Work on University of Virginia, 8 April 1819
From: University of Virginia,Jefferson, Thomas
To: Oldham, James


          
            The terms offered by James Oldham are accepted for the Pavilion No I. with an allowance to him of the Philadelphia printed prices without any discount
            
              Th: Jefferson Apr. 8. 19.
            
          
          
            Pavilion No I. is 44. f front & 48.f. flank
            the interval between N. II. & I is 54.f. from wall to wall.
          
        